UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1941



BEATRICE DOWNS,

                                              Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA, Virginia Common-
wealth University, Medical College of Virginia
Hospitals; WANDA MILLER; COURTNEY COSBY;
ELAINE WALKER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-94-862)


Submitted:   January 11, 1996             Decided:   January 29, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beatrice Downs, Appellant Pro Se.      David Lee Ross, VIRGINIA
COMMONWEALTH UNIVERSITY, Richmond, Virginia; Pamela Finley Boston,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her employment discrimination complaint. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Downs v. Commonwealth of Virginia, No. CA-94-862 (E.D. Va.
Apr. 27, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2